DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US 2006/0221620).

Regarding claim 14, Thomas discloses a device mounting system for mounting a device in a wall or ceiling (device mounting system, Figs. 1-6, [0029], [0030]), comprising: a mounting ring configured to be retained in a hole in a surface of the wall or ceiling (mounting ring 130 for mounting in a ceiling, Figs. 3, 6, [0030]); a device can that holds device internals configured to provide a device function (device can 106,108 that holds device internals 112, 134 that provide a device function, Figs. 3, 6), the device can configured to be inserted into the mounting ring, the device can including one or more magnets, and one or more first spring clips, wherein the device can is retained within the mounting ring by a combination of magnetic attraction produced by the one or more magnets and spring force produced by the one or more first spring clips (device can 106,108 inserted into mounting ring 130 and has magnets 122 and springs 116-120, 166 that retain the device can within the mounting ring via a combination of magnetic attraction from the magnets 122 and the spring force from springs 116-120, 166, [0022]-[0025], [0029]), Figs. 3, 6).  

Regarding claim 17, Thomas discloses wherein the device comprises at least one of a light fixture, a camera, a smoke detector or a carbon monoxide detector (device comprises light 110, Fig. 1, [0021]).  

Regarding claim 18, Thomas discloses wherein the mounting ring is  configured to be retained directly in a hole in the wall or ceiling surface (exterior wall 132 of mounting ring 130 is configured to be retained directly in a hole in the wall or ceiling surface, [0030]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2006/0221620) in view of Ivey et al. (US 2013/0016864) herein Ivey.

Regarding claim 15, while Thomas does not specifically teach wherein the device comprises a passive or an active speaker, and the device internals comprise at least a speaker cone and a voice coil, it is well known in the wall/ceiling light mounting art to comprise a passive or an active speaker, and the device internals comprise at least a speaker cone and a voice coil as demonstrated by Ivey (mounted lighting and audio system with an active speaker 34 comprising at least a speaker cone and voice coil (explicitly implied by conical shape driver powered by amplifier/circuit), Ivey: Fig. 1, [0033]).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Thomas to further comprise a passive or an active speaker, and the device internals comprise at least a speaker cone and a voice coil as demonstrated by Ivey in order to provide a user a compact all in one lighting and audio communication package (Ivey: [0007], [0008]).

Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2006/0221620). 

Regarding claim 19, while Thomas does not specifically teach wherein the mounting ring is configured to be retained within a pre-construction bracket that disposed in the wall or ceiling, Thomas does teach that the mounting ring can be retained in other structures (exterior wall 132 of mounting ring 130 would be in communication with a frame or other structure, [0030]) and it is well known in the art to utilize a pre-construction bracket when mounting devices into walls or ceilings.
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the mounting ring of Thomas to be configured to be retained within a pre-construction bracket that disposed in the wall or ceiling in order to have a more secure mounting. The Examiner takes Official Notice.

Regarding claim 20, while Thomas does not specifically teach wherein the mounting ring and the device can are both substantially cylindrical, it would have been an obvious matter of design choice to have substantially cylindrical mounting rings and device cans, since applicant has not disclosed that such a shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with mounting ring and device can shape of Thomas.
Therefore, it would have been obvious to a person having ordinary skill prior to the effective filing date of the claimed invention to modify the shape of the mounting ring and the device can of Thomas to both be substantially cylindrical in order to better couple to each other by having matching shapes.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 3-6, and 8-13 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of records teaches various mountable device systems, for example: Thomas (US 2006/0221620), Ivey et al. (US 2013/0016864), Robinson et al. (US 2019/0383451), Danesh et al. (US 2018/0372284), Wronski et al. (US 2018/0112857). However, the prior art of record fails to show “a mounting ring flange that extends from the mounting ring body; and a device can configured to be inserted into the mounting ring, the device can including a device can body sized to fit within the hollow cavity defined by the mounting ring body, device internals configured to provide a device function, one or more first spring clips, and a device can flange that extends from the device can body and is configured to engage the mounting ring flange, wherein the device can is retained within the mounting ring by a combination of magnetic attraction between the device can flange and the mounting ring flange and spring force of the one or more first spring clips,” as required by claim 1, when combined with all the limitations of claims 1.
 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651